Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The election with traverse of Group 1, claims 1-10, 14, 15, and 21-23 and the species: PD-1 as the specific target for the immune checkpoint inhibitor; pembrolizumab as the specific antibody to PD-1; melanoma as the specific cancer; and avasimibe as the specific ACAT1 inhibitor filed January 11, 2022 in response to the Office Action of November 15, 2021 is acknowledged. Applicants traversed the restriction on the ground:

    PNG
    media_image1.png
    58
    630
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    126
    634
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    536
    588
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    133
    627
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    755
    634
    media_image5.png
    Greyscale

Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
As set forth in the previous Office Action filed November 15, 2021, Lee teaches that avasimibe (a potent ACAT-1 inhibitor), shows antitumor activity in multiple tumor cell lines, including prostate, pancreatic, lung, and colon cancer. Avasimibe significantly reduced 
Furthermore, as evidenced by the instant specification, not all ACAT-1 inhibitors exert their antitumor function via activation of CD8+ T cell, See Example 2 (in contrast, inhibiting cholesterol biosynthesis (e.g., using Lovastatin) or cholesterol transport (e.g., using U18666A) significantly decreased granule and cytokine productions of CD8+ T cells [0305]). Both Lovastatin and U18666A are recited in claims 15, 21, and 25. Thus, “antitumor activity through activation of CD8+ T cells” is not required for the claimed combination therapy. 
Therefore, as set forth in the previous Office Action, the technical feature linking the inventions of Groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.
Regarding Applicant’s arguments about search and examination burden, the instant application is a National Stage application filed under 35 U.S.C. §371 and the restriction of the various groups is determined with respect to unity of invention as covered in Chapter 1800 of the FINAL.
Claims 1-10, 14, 15, and 21-28 are pending. 
Claims 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 1-10, 14, 15, and 21-23 are under consideration as they read on the elected species. 

Priority
Acknowledgement is made that this application claims priority to foreign applications:CN201610015548.2, filed 2016-01-11.
Certified copies of foreign priority applications have been received as required by 37 CFR 1.55. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1 A-D, Fig. 2 A-B, Fig. 3 A-B, Fig. 4 A-B, Fig. 5 A-B, Fig. 7 A-B, Fig. 8 A-B, Fig. 9 A-B, Fig. 10 A-B, Fig. 11 A-B, and Fig. 13 A-B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:  at line 2, “from a group consisting of a small inhibitory RNA (siRNA)” should be “from a group consisting of (A) a small inhibitory RNA (siRNA)”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “diphenylpyridazine derivatives”, “cinnamic acid derivatives”, “shikonin derivatives” and “pyripyropene derivatives” in claims 15, 21 are relative terms which renders the claim indefinite. The term “diphenylpyridazine derivatives”, “cinnamic acid derivatives”, “shikonin derivatives” and “pyripyropene derivatives” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
Claim 1 is drawn to a method for treating cancer in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of an ACAT1 inhibitor and an immune check point inhibitor. Based on the specification, “an ACAT1 inhibitor” may refer to any agent that inhibits activity or expression of ACAT1. In one embodiment, an ACAT1 inhibitor disclosed herein can have affinity for other targets (enzymes or receptors) besides ACAT1. In one embodiment, the ACAT1 inhibitor is selected from a group consisting of a small inhibitory RNA (siRNA), a small hairpin RNA (shRNA), a microRNA (miRNA), or an anti- sense nucleic acid, (B) an ACAT1 inhibitory antibody or fragment thereof, (C) a small molecule inhibitor, and combinations thereof”. See [0074]. Thus, inhibitor can be small molecule drug, 
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
With regard to the recited genus of ACAT1 inhibitors the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can "visualize or recognize" the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for methods of using an ACAT1 inhibitor in combination with an immune checkpoint inhibitor(unspecified) to treat cancer (unspecified) (claim 1), which encompasses every conceivable compound capable of inhibiting activity or expression of ACAT1 in combination with every conceivable immune checkpoint inhibitor for every conceivable cancer. However, in view of the above, the specification combined with prior NOT provide adequate written description of a method for treating cancer in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of an acyl-coenzyme A: cholesterol acyltransferases 1 (ACAT1) inhibitor and an immune checkpoint inhibitor. Although avasimibe shows antitumor activity in lung cancer model, See Example 4, CP-113,818 and K604 enhance cytotoxicity of CD8+ T cells, See Example 2, Fig. 1., the specification discloses only one combination therapy (avasimibe and anti-PD-1) for treating only one cancer (melanoma), See Example 4, Figs. 8-10. Thus, these disclosed species (one ACAT1 inhibitor in combination with one immune checkpoint inhibitor to treat one cancer) do not represent the substantial variety covered by the genus of all possible combinations of all ACAT1 inhibitors and all immune checkpoint inhibitors and all cancers. 
With regard to the functional definition of acyl-coenzyme A: cholesterol acyltransferases 1 (ACAT1) inhibitor (any agent that inhibits activity or expression of ACAT1), the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an infinite number of antibodies of every conceivable immunostimulatory receptor to see if the antibodies can perform the required activity.  In this connection, the specification contains no structural or specific functional characteristics of those inhibitors which can inhibit activity or expression of ACAT1, besides those inhibitors instantly disclose (mostly small molecule inhibitors), see In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in 
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).
Claims 2-10, and 14 are dependent on claim 1, and have the same deficiency as claim 1 with regards to ACAT1 inhibitors.  Accordingly, the specification lacks adequate written description for the claimed inventions.

Claims 1-10, 14, 15, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating melanoma and lung cancer with a combination of avasimibe and an anti-PD-1 antibody, does not reasonably provide enablement for “a method for treating cancer in a patient in need  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
Claims 1-10, 14, 15, 21 and 22 are drawn to a method for treating cancer in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of an ACAT1 inhibitor and an immune check point inhibitor.
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims:
The independent claim (claim 1) recites: 1) an ACAT1 inhibitor, 2) an immune checkpoint inhibitor, to achieve desired therapeutic affects for 3) a cancer. Given BRI, the claims enclosed every conceivable combination of every conceivable ACAT1 inhibitor and every conceivable immune checkpoint inhibitor to treat every conceivable cancer. With regard to the elected species of ACAT1 inhibitors, the specification teaches at paragraph [0074] of the published application: “an ACAT1 inhibitor” may refer to any agent that inhibits activity or expression of ACAT1. In one embodiment, an ACAT1 inhibitor disclosed herein can have affinity for other targets (enzymes or receptors) besides ACAT1. In one embodiment, the ACAT1 inhibitor is selected from a group consisting of a small inhibitory RNA (siRNA), a small hairpin RNA (shRNA), a microRNA (miRNA), or an anti- sense nucleic acid, (B) an ACAT1 inhibitory antibody or fragment thereof, (C) a small molecule inhibitor, and combinations thereof”, See [0074]. The inhibitors includes members (most small molecule inhibitors) such as avasimibe (CI-1011), pactimibe, purpactins, manassantin A, diphenylpyridazine derivatives, glisoprenin A, CP113,818, K604, beauveriolide I, beauveriolide III, U18666A, TMP-153, YM750, GERI-BP002-A, Sandoz Sah 58-035, VULM 1457, Lovastatin, CI976, CL-283,546, CI-999, E5324, YM17E, FR182980, ATR-101 (PD132301 or PD132301-2), F-1394, HL-004, F-
Relative skill in the art: 
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art and State of the prior art:
	As evidenced by the instant specification, different ACAT1 inhibitors might have different anti-cancer activity. For example, CP-113,818 and K604 increase cytolytic granule and cytokine productions and enhance cytotoxicity of CD8+ T cells, See Example 2, Fig. 1. In contrast, other ACAT1 inhibitors (such as Lovastatin and U18666A) significantly decrease granule and cytokine productions of CD8+ T cells, See Example 2, [0303-0305].
In addition, it is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. Chames et al (“Chames”, British J. of Pharmacology, 2009, 157, 220-233) teaches that there are several challenges to development therapeutic antibodies. These challenges include functional limitations such as inadequate pharmacokinetics, tissue accessibility and impaired interactions with the immune system (Abstract). Additionally, Chames teaches several limitations of therapeutic antibodies such as affinity between the antibody and its antigen, competition with patient’s IgG, and efficiency issues in triggering the immune response (pages 224-225).
Direction or guidance and working examples:
MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims. The instant specification teaches a method of treating only two specific cancer (lung and melanoma) with only one specific combination (avasimibe and anti-PD-1 antibody), See Example 4, Figs. 8-10. No other ACAT1 inhibitor in combination with other immune checkpoint inhibitor or treating other cancers are disclosed. 
The quantity of experimentation needed:
As illustrated above, clearly, the art of using a combination therapy for cancer treatment is not a simple matter of visualizing a desired compound (such as ACAT1 inhibitor or immune checkpoint inhibitor), generating a combination, and obtaining a desired therapeutic efficacy for all cancers. 
In re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that has no working examples in this unpredictable art without undue experimentation. Genetech Inc vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."
In this case, in order to perform the invention over the whole scope claimed the skilled person has to test every conceivable combination of every conceivable ACAT1 inhibitor and every conceivable immune checkpoint inhibitor against every conceivable type of cancer. 
	Given the known unpredictability of the art, the specification provided sufficient teachings only for the enablement of one combination and one cancer, and the prior art provides no compensatory guidance, it would require undue experimentation to practice the invention as broadly claimed. The amount of experimentation would be undue because it would require determining which cancer would be reasonably treated with a combination (ACAT1 inhibitor and immune checkpoint inhibitor) encompassed by the claims. This is because one cannot extrapolate between the activity of the combination of an ACAT1 inhibitor and an immune checkpoint inhibitor and the treatment of cancers and since there is little guidance (in both the prior art and the specification) with respect to the use of such combinations for the cancers claimed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-9, 14, 15, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (White et al., US 2009/0192220 A1, Publication Date: July 30, 2009), in view of Topalian (Topalian et al., Cancer Cell, 27, 450-461, Publication Date: April 13, 2015) and Pennock (Pennock et al., The Oncologist, 20: 812-822, Publication Date: June 11, 2015).
Regarding claims 1, 7, 8, 9, 14, and 15, White teaches a method for treating a solid tumor in a subject comprises administering to the subject an ACAT inhibitory compound or a prodrug thereof, for example avasimibe (the elected species), wherein (a) the solid tumor is at least 2 mm in diameter and (b) the compound or prodrug is administered in an amount that is therapeutically effective, but ineffective to cause unacceptable toxicity to normoxic tissue, See Abstract and claims 1, 12, and 13.
White teaches that ACAT inhibitors suppress induction of genes for proangiogenic factors such as VEGF, factors promoting cell survival and proliferation such as insulin-like growth factor binding protein 3, via a hypoxia-responsive element (HRE) in promoter regions of such genes, in cells under hypoxic conditions. Onset of hypoxia, which is known to occur in a solid tumor that has reached a diameter of about 2 mm, normally promotes angiogenesis and proliferation through activation of HRE, but when activation of HRE is suppressed by an ACAT inhibitor, it is believed that these hypoxia-induced effects are suppressed, resulting in inhibition of further growth of the tumor, See [0020].
White teaches that the beneficial suppressive effects of the ACAT1 inhibitor in hypoxic conditions are obtainable at inhibitor concentrations that are not unacceptably toxic in the normoxic conditions that typically occur outside the target tumor, See [0021].
White teaches that an ACAT inhibitory compound can inhibit ACAT1, ACAT2 or both. And avasimibe is a dual ACAT1 and ACAT2 inhibitor, See [0059].

White teaches that the solid tumor to be treated can be melanomas (the elected species), See [0053]. 
White teaches that more specifically, the solid tumor can be Lentigo maliga melanoma, superficial spreading melanoma, acral lentiginous melanoma, mucosal melanoma, nodular melanoma, amelanotic melanoma, See [0055] and claim 3.
White teaches that the ACAT inhibitor can be used as monotherapy, or can be used in combination with other anti-cancer regimen, See [0101], claim 18.
White teaches that avasimibe can slow tumor growth in mice, See Example 12. As shown in Fig. 14, avasimibe dose-dependently slowed progression of tumor growth, See [0137]. Avasimibe also exhibited a dose-dependent significant effect on final tumor weight, See Fig. 15 and [0138].
White teaches that avasimibe can inhibit tumor growth in vivo and are consistent with avasimibe altering the necessary vascularization requirement of a solid tumor, See [0139].
White teaches as set forth above. However, White does not teach the method further comprises administering a checkpoint inhibitor, such as anti-PD-1 antibody pembrolizumab (the elected species).
Topalian teaches that immune system recognizes and is poised to eliminate cancer but is held in check by inhibitory receptors and ligands. These immune checkpoint pathways, which normally maintain self-tolerance and limit collateral tissue damage during anti-microbial immune responses, can be co-opted by cancer to evade immune destruction. Drugs interrupting immune checkpoints, such as anti-CTLA-4, anti-PD-1, anti-PD-L1, and others in early 
Topalian teaches that PD-1/PD-L1 pathway are important for tumor cell resistance, See Fig. 2.
Topalian teaches that the tumor types that have been shown to respond to anti-PD-1/PD-l1 therapy tend to be those with higher median mutational loads, such as melanoma, See page 453, col. 1, para. 2.
Topalian teaches that pembrolizumab (the elected species) has been approved for treatment of melanoma, See Table 1.
Topalian teaches that treatment combinations based on PD-1 pathway blockade may be synergistic including chemotherapy, See page 455, col. 1, para. 2.
Pennock teaches that Traditional cancer treatments, such as radiotherapy, chemotherapy, and targeted agents, are designed to act directly on tumors by inhibiting their growth and ultimately leading to their destruction. However, resistance mechanisms often develop with agents that have direct effects on tumor cells, and toxicities may limit continued administration at effective levels. As a class of anticancer agents, immunotherapies are designed to harness the patient’s own immune system to fight cancer. By directly targeting the immune system, immunotherapies may overcome some of the resistance mechanisms that occur with other agents, See page 812, § Introduction.
Pennock teaches that PD-1 affects ongoing effector immune responses that protect against immune-mediated tissue destruction, See page 815, col. 2, para. 3.
Pennock teaches that melanoma responded well to immunotherapies and have long been considered “immunogenic” tumor, See page 815, col. 2, para. 3.

Pennock teaches that because the checkpoint inhibitors discussed are designed to promote the patient’s own antitumor immune response, given the natural adaptability of the immune system response and its capacity to develop durable immune memory, it is conceivable that these therapies will have the potential for long-term survival, See page 818, col. 1, para. 3.
Pennock teaches that immunotherapies offer the possibility of use in concurrent or sequential combination with chemotherapy and targeted therapies, See page 819, col. 2, para. 2. 
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a cancer, e.g. melanoma with an ACAT1inhibitor e.g. avasimibe, as taught by White, and combine a checkpoint inhibitor, e.g. pembrolizumab, as taught by Topalian and Pennock, because Topalian and Pennock teaches that pembrolizumab was approved to treat melanoma, melanoma is likely to respond to immunotherapy, in addition Pennock teaches that immunotherapy may provide long-term benefits to cancer patients. One of skill in the art would have been motivated to find the optimal treatment for cancers like melanoma combining an ACAT-1 inhibitor (such as avasimibe) with a checkpoint inhibitor (such as pembrolizumab).  Given that that claimed compounds, e.g. avasmibe and pembrolizumab were known in the art for cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (White et al., US 2009/0192220 A1, Publication Date: July 30, 2009), Topalian (Topalian et al., Cancer .
White, Topalian and Pennock teach as set forth above. However, White, Topalian and Pennock do not teach “wherein the patient has a suppressed CD8+ T cell which has reduced cytotoxic activity, reduced proliferative activity or reduced infiltration activity as compared to a CD8+ T cell not in the tumor microenvironment”.
Chauvin teaches T cells recognize tumor antigens expressed by melanoma cells but often fail to promote tumor regression in humans. There is now ample evidence that tumor antigen-specific CD8+ T cells become dysfunctional and exhausted upon chronic antigen exposure, losing their capacity to proliferate, produce cytokines, and lyse tumor cells. Dysfunctional TA-specific CD8+ upregulate a number of inhibitory receptors including PD-1, which bind to their respective ligands expressed by antigen-presenting cells and tumor cells, impeding T cell survival and functions in the tumor microenvironment. Blocking antibodies targeting these inhibitory receptors successfully improve T cell responses in vitro and promote tumor regression in vivo in animals. Immune checkpoint blockade with anti-PD-1 antibodies has provided persistent clinical benefits for approximately 30%-40% of patients with advanced melanoma, See page 2046, col. 1, para. 1.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat melanoma with a combination of avasimibe and pembrolizumab, as taught by White, Topalian and Pennock, and further select melanoma patients has suppressed CD8+ T cells, because suppressed CD8+ T cells upregulate PD-1, as taught by Chauvin, patients . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 14, 15, and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-15, 17-19, 21, and 24-27 of copending Application No. 16/069,135 (thereinafter Appl. 135, Pub. No.: US2019/0060255 A1) in view of in view of Topalian (Topalian et al., Cancer Cell, 27, 450-461, Publication Date: April 13, 2015) and Pennock (Pennock et al., The Oncologist, 20: 812-822, Publication Date: June 11, 2015).

The claims of Appl. 135 teach a method for treating a cancer in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of an acyl-coenzyme A:cholesterol acyltransferases 1 (ACAT1) inhibitor and optionally a second anticancer agent; wherein the patient has a suppressed CD8+ T cell in a tumor microenvironment which has reduced cytotoxic activity, reduced proliferative activity or reduced infiltration activity as compared to a CD8+ T cell not in the tumor microenvironment, See claim 1.

The claims of Appl. 135 teach the method of claim 1, wherein the cancer is selected from the group consisting of melanoma, lymphoma, esophageal cancer, liver cancer, head and neck cancer, bladder cancer, endometrial cancer, kidney cancer and thyroid cancer, See claim 3.
The claims of Appl. 135 teach the method of claim 1, wherein the cancer is melanoma selected from the group consisting of Lentigo maligna, Lentigo maligna melanoma, superficial spreading melanoma, acral lentiginous melanoma, mucosal melanoma, nodular melanoma, polypoid melanoma, desmoplastic melanoma, amelanotic melanoma, and soft-tissue melanoma, See claim 4.
The claims of Appl. 135 teach the method of claim 1, wherein the ACAT1 inhibitor is selected from the group consisting of a small inhibitory RNA (siRNA), a small hairpin RNA (shRNA), a 2microRNA (miRNA), or an anti-sense nucleic acid, (B) an ACAT1 inhibitory antibody or fragment thereof, (C) a small molecule inhibitor, and combinations thereof, See claim 9.
The claims of Appl. 135 teach the method of claim 1, wherein the ACAT1 inhibitor is selected from the group consisting of avasimibe (CI-1011), pactimibe, purpactins, manassantin A, diphenylpyridazine derivatives, glisoprenin A, CP113,818, K604, beauveriolide I, beauveriolide III, U18666A, TMP-153, YM750, GERI-BP002-A, Sandoz Sah 58-035, VULM 1457, Lovastatin, C1976, CL-283,546, CI-999, E5324, YM17E, FR182980, ATR-101 (PD132301 or PD132301-2), F-1394, HL-004, F-12511 (eflucimibe), cinnamic acid derivatives, 
The claims of Appl. 135 teach the method of claim 3 or 9, wherein the ACAT1 inhibitor is selected from the group consisting of avasimibe, K604 and CP113,818, See claims 11 and 12.
The claims of Appl. 135 teach the method of claim 1, wherein the ACAT1 inhibitor is administered intravenously, intramuscularly, parenterally, nasally, or orally, See claim 13.
The claims of Appl. 135 teach as set forth above. However, the claims of Appl. 135 do not teach the method further comprises administering a checkpoint inhibitor, such as anti-PD-1 antibody pembrolizumab (the elected species).
Topalian and Pennock teach as set forth above.
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a cancer, e.g. melanoma with an ACAT1inhibitor e.g. avasimibe, as taught by the claims of Appl. 135, and combine a checkpoint inhibitor, e.g. pembrolizumab, as taught by Topalian and Pennock, because Topalian and Pennock teaches that pembrolizumab was approved to treat melanoma, melanoma is likely to respond to . 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/            Primary Examiner, Art Unit 1642